

Exhibit 10.2
Industrial Services of America, Inc.
Amended and Restated Long Term Incentive Plan
Restated by the Board of Directors on June 15, 2016, reflecting the
Long Term Incentive Plan as amended through that date.


SECTION 1
GENERAL
1.1.     PURPOSE. Industrial Services of America, Inc. Long Term Incentive Plan
(the “Plan”) has been established by Industrial Services of America, Inc. (the
“Company”) to (i) attract and retain persons eligible to participate in the
Plan; (ii) motivate Participants, by means of appropriate incentives, to achieve
long-range goals; (iii) provide incentive compensation opportunities that are
competitive with those of other similar companies; and (iv) align the interests
of Participants with those of the Company’s shareholders.
1.2.     PARTICIPATION. Subject to the terms and conditions of the Plan, the
Committee shall determine and designate, from time to time, from among the
Eligible Individuals, those persons who will be granted one or more Awards under
the Plan, and thereby become “Participants” in the Plan.
1.3.     OPERATION, ADMINISTRATION, AND DEFINITIONS. The operation and
administration of the Plan, including the Awards made under the Plan, shall be
subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 8 of the Plan).
SECTION 2
OPTIONS AND SARS
2.1.     DEFINITIONS.
(a)     The grant of an “Option” entitles the Participant to purchase shares of
Stock at an Exercise Price and during a specified time established by the
Committee. Any Option granted under this Section 2 may be either a non-qualified
option (an “NQO”) or an incentive stock option (an “ISO”), as determined in the
discretion of the Committee. An “NQO” is an Option that is not intended to be an
“incentive stock option” as that term is described in section 422(b) of the
Code. An “ISO” is an Option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in section 422(b) of the
Code.
(b)     A stock appreciation right (an “SAR”) entitles the Participant to
receive, in cash or Stock (as determined in accordance with subsection 2.5),
value equal to (or otherwise based on) the excess of: (a) the Fair Market Value
of a specified number of shares of Stock at the time of exercise; over (b) an
Exercise Price established by the Committee.
2.2.     EXERCISE PRICE. The “Exercise Price” of each Option and SAR granted
under this Section 2 shall be established by the Committee or shall be
determined by a method established by the Committee at the time the Option or
SAR is granted; except that the Exercise Price shall not be less than 100% of
the Fair Market Value of a share of Stock on the date of grant.
2.3.     EXERCISE. An Option and an SAR shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee.
2.4.     PAYMENT OF OPTION EXERCISE PRICE. The payment of the Exercise Price of
an Option granted under this Section 2 shall be payable in cash.
2.5.     SETTLEMENT OF AWARD. Settlement of Options and SARs is subject to
subsection 4.7.
2.6.     NO REPRICING, CANCELLATION, OR EXCHANGE OF OPTIONS WITHOUT SHAREHOLDER
APPROVAL. Notwithstanding any other provision of the Plan to the contrary, the
Exercise Price for any outstanding Option granted under the Plan may not be
decreased after the date of grant, except for adjustments pursuant to subsection
4.2(e) relating to adjustment of shares, unless such a decrease is first
approved by the Company's shareholders. This includes, without limitation, a
repricing of any outstanding Option as well as an Option exchange program
whereby the Participant agrees to cancel or exchange an existing Option for the
grant of a new Award with a lower (or no) purchase price.




--------------------------------------------------------------------------------




SECTION 3
OTHER STOCK AWARDS
3.1.     DEFINITIONS.
(a)    A “Stock Unit” Award is the grant of a right to receive shares of Stock
in the future.
(b)     A “Performance Share” Award is a grant of a right to receive shares of
Stock or Stock Units which is contingent on the achievement of performance or
other objectives during a specified period.
(c)     A “Performance Unit” Award is a grant of a right to receive a designated
dollar value amount of Stock which is contingent on the achievement of
performance or other objectives during a specified period.
(d)     A “Restricted Stock” Award is a grant of shares of Stock, and a
“Restricted Stock Unit” Award is the grant of a right to receive shares of Stock
in the future, with such shares of Stock or right to future delivery of such
shares of Stock subject to a risk of forfeiture or other restrictions that will
lapse upon the achievement of one or more goals relating to completion of
service by the Participant, or achievement of performance or other objectives,
as determined by the Committee.
3.2.     RESTRICTIONS ON AWARDS. Each Stock Unit Award, Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award, and Performance Unit Award
shall be subject to the following:
(a)     Any such Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
(b)    If the right to become vested in a Restricted Stock Award, Restricted
Stock Unit Award, Performance Share Award or Performance Unit Award is
conditioned on the completion of a specified period of service with the Company
or the Subsidiaries, without achievement of Performance Measures or other
performance objectives being required as a condition of vesting, and without it
being granted in lieu of other compensation, then the required period of service
for full vesting of the Award shall be not less than two years (subject to
acceleration of vesting, to the extent permitted by the Committee, in the event
of the Participant’s death, disability, retirement, change in control or
involuntary termination).
(c)     The Committee may designate whether any such Award being granted to any
Participant is intended to be “performance-based compensation” as that term is
used in section 162(m) of the Code. Any such Awards designated as intended to be
“performance-based compensation” shall be conditioned on the achievement of one
or more Performance Measures, to the extent required by Code section 162(m). The
Performance Measures that may be used by the Committee for such Awards shall be
based on any one or more of the following Company, Subsidiary, operating unit or
division performance measures, as selected by the Committee: cash flow;
earnings; earnings per share; market value added or economic value added;
profits; return on assets; return on equity; return on investment; revenues;
stock price; or total shareholder return. Each goal may be expressed on an
absolute and/or relative basis, may be based on or otherwise employ comparisons
based on internal targets, the past performance of the Company and/or the past
or current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital, shareholders’
equity and/or shares outstanding, investments or to assets or net assets. For
Awards under this Section 3 intended to be “performance-based compensation,” the
grant of the Awards and the establishment of the Performance Measures shall be
made during the period required under Code section 162(m).
SECTION 4
OPERATION AND ADMINISTRATION
4.1.     EFFECTIVE DATE. The Plan shall be effective as of July 1, 2009 (the
“Effective Date”). The Plan shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Awards under it are
outstanding; provided, however, that no Awards may be granted under the Plan
after the ten-year anniversary of the Effective Date (except for Awards granted
pursuant to commitments entered into prior to such ten-year anniversary).
4.2     The shares of Stock for which Awards may be granted under the Plan shall
be subject to the following:
(a)    The shares of Stock with respect to which Awards may be made under the
Plan shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares (to the extent permitted
by law), including shares purchased in the open market or in private
transactions. The shares of Stock must be held for a period of six months before
a Participant may dispose of such shares.
(b)     Subject to the following provisions of this subsection 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be 2,400,000.




--------------------------------------------------------------------------------




(c)     To the extent provided by the Committee, any Award may be settled in
cash rather than Stock. To the extent any shares of Stock covered by an Award
are not delivered to a Participant or beneficiary because the Award is forfeited
or canceled, or the shares of Stock are not delivered because the Award is
settled in cash or used to satisfy the applicable tax withholding obligation,
such shares shall not be deemed to have been delivered for purposes of
determining the maximum number of shares of Stock available for delivery under
the Plan.
(d)     Subject to paragraph 4.2(e), the following additional maximums are
imposed under the Plan.
(i) The maximum number of shares that may be covered by Awards granted to any
one individual pursuant to Section 2 (relating to Options and SARs) shall be
150,000 shares during any calendar-year period. If an Option is in tandem with
an SAR, such that the exercise of the Option or SAR with respect to a share of
Stock cancels the tandem SAR or Option right, respectively, with respect to such
share, the tandem Option and SAR rights with respect to each share of Stock
shall be counted as covering one share of Stock for purposes of applying the
limitations of this paragraph (i).
(ii) For Stock Unit Awards, Restricted Stock Awards, Restricted Stock Unit
Awards and Performance Share Awards that are intended to be “performance-based
compensation” (as that term is used for purposes of Code section 162(m)), no
more than 150,000 shares of Stock may be subject to such Awards granted to any
one individual during any calendar-year period (regardless of when such shares
are deliverable). If, after shares have been earned, the delivery is deferred,
any additional shares attributable to dividends during the deferred period shall
be disregarded.
(e)     In the event of a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the Committee may adjust
Awards to preserve the benefits or potential benefits of the Awards. Action by
the Committee may include: (i) adjustment of the number and kind of shares which
may be delivered under the Plan; (ii) adjustment of the number and kind of
shares subject to outstanding Awards; (iii) adjustment of the Exercise Price of
outstanding Options and SARs; and (iv) any other adjustments that the Committee
determines to be equitable.
4.3.     GENERAL RESTRICTIONS. Delivery of shares of Stock or other amounts
under the Plan shall be subject to the following:
(a)     Notwithstanding any other provision of the Plan, the Company shall have
no liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.
(b)     To the extent that the Plan provides for issuance of stock certificates
to reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.
4.4.     TAX WITHHOLDING. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Committee, in its discretion, and
subject to such requirements as the Committee may impose prior to the occurrence
of such withholding, may permit such withholding obligations to be satisfied
through cash payment by the Participant.
4.5.     GRANT AND USE OF AWARDS. In the discretion of the Committee, a
Participant may be granted any Award permitted under the provisions of the Plan,
and more than one Award may be granted to a Participant. Awards may be granted
as alternatives to or replacement of awards granted or outstanding under the
Plan, or any other plan or arrangement of the Company or a Subsidiary (including
a plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.
4.6.     DIVIDENDS. Only participants that have been issued stock will receive
dividend payments
4.7.     SETTLEMENT AND PAYMENTS. Awards may be settled through cash payments,
the delivery of shares of Stock, the granting of replacement Awards, or
combination thereof as the Committee shall determine. Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. The Committee may permit or
require the deferral of any Award payment, subject to such rules and procedures
as it may establish, which may include provisions for the payment or crediting
of interest, or dividend equivalents, including




--------------------------------------------------------------------------------




converting such credits into deferred Stock equivalents. Each Subsidiary shall
be liable for payment of cash due under the Plan with respect to any Participant
to the extent that such benefits are attributable to the services rendered for
that Subsidiary by the Participant. Any disputes relating to liability of a
Subsidiary for cash payments shall be resolved by the Committee.
4.8.     TRANSFERABILITY. Except as otherwise provided by the Committee, Awards
under the Plan are not transferable except as designated by the Participant by
will or by the laws of descent and distribution.
4.9.     FORM AND TIME OF ELECTIONS. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification, or
revocation thereof, shall be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee shall require.
4.10.     AGREEMENT WITH COMPANY. An Award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in such form of written document as is
determined by the Committee. A copy of such document shall be provided to the
Participant, and the Committee may, but need not require that the Participant
sign a copy of such document. Such document is referred to in the Plan as an
“Award Agreement” regardless of whether any Participant signature is required.
4.11.     ACTION BY COMPANY OR SUBSIDIARY. Any action required or permitted to
be taken by the Company or any Subsidiary shall be by resolution of its board of
directors or by action of one or more non-employee members of the board
(including a committee of the board) who are duly authorized to act for the
board.
4.12.     GENDER AND NUMBER. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.
4.13.     LIMITATION OF IMPLIED RIGHTS.
(a)     Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right in or title to any assets, funds or
property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets, or other property which the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.
(b)     The Plan does not constitute a contract of employment, and selection as
a Participant will not give any participating employee or other individual the
right to be retained in the employ of the Company or any Subsidiary or the right
to continue to provide services to the Company or any Subsidiary, nor any right
or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan. Except as otherwise provided
in the Plan, no Award under the Plan shall confer upon the holder thereof any
rights as a shareholder of the Company prior to the date on which the individual
fulfills all conditions for receipt of such rights.
4.14.     EVIDENCE. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
SECTION 5
CHANGE IN CONTROL
          Subject to the provisions of paragraph 4.2(e) (relating to the
adjustment of shares), and except as otherwise provided in the Plan or the Award
Agreement reflecting the applicable Award, the Committee may provide under the
terms of any Award that upon the occurrence of a Change in Control:
(a)     All outstanding Options (regardless of whether in tandem with SARs)
shall become fully exercisable.
(b)     All outstanding SARs (regardless of whether in tandem with Options)
shall become fully exercisable.
(c)     All Stock Units, Restricted Stock, Restricted Stock Units, and
Performance Shares (including any Award payable in Stock which is granted in
conjunction with a Company deferral program) shall become fully vested.




--------------------------------------------------------------------------------




SECTION 6
COMMITTEE
6.1.     ADMINISTRATION. The authority to control and manage the operation and
administration of the Plan shall be vested in a committee (the “Committee”) in
accordance with this Section 6. The Committee shall be selected by the Board,
and shall consist solely of two or more non-employee members of the Board. If
the Committee does not exist, or for any other reason determined by the Board,
the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee. As of the date this Plan is adopted, the
Committee shall mean the Compensation Committee of the Board of Directors.
6.2.     POWERS OF COMMITTEE. The Committee’s administration of the Plan shall
be subject to the following:
(a)     Subject to the provisions of the Plan, the Committee will have the
authority and discretion to select from among the Eligible Individuals those
persons who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria, restrictions, and other
provisions of such Awards, and (subject to the restrictions imposed by
Section 7) to cancel or suspend Awards.
(b)     To the extent that the Committee determines that the restrictions
imposed by the Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, the Committee will have the
authority and discretion to modify those restrictions as the Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.
(c)     The Committee will have the authority and discretion to interpret the
Plan, to establish, amend, and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any Award Agreement made pursuant
to the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.
(d)     Any interpretation of the Plan by the Committee and any decision made by
it under the Plan is final and binding on all persons.
(e)     In controlling and managing the operation and administration of the
Plan, the Committee shall take action in a manner that conforms to the articles
and by-laws of the Company, its own Committee charter and applicable state
corporate law.
6.3.     DELEGATION BY COMMITTEE. Except to the extent prohibited by applicable
law, its Committee charter or the applicable rules of a stock exchange, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time.
6.4.     INFORMATION TO BE FURNISHED TO COMMITTEE. The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment (or other provision
of services), termination of employment (or cessation of the provision of
services), leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.
6.5     MISCONDUCT. If the Committee determines that a present or former
employee has (i) used for profit or disclosed to unauthorized persons,
confidential or trade secrets of the Company; (ii) breached any contract with or
violated any fiduciary obligation to the Company; or (iii) engaged in any
conduct which the Committee determines is injurious to the Company, the
Committee may cause that employee to forfeit his or her outstanding awards under
the Plan, provided, however, that during the pendency of a Potential Change in
Control and as of and following the occurrence a Change in Control, no
outstanding awards under the Plan shall be subject to forfeiture pursuant to
this Section 6.5. A “Potential Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
          A “Potential Change in Control” shall exist during any period in which
the circumstances described in items (i), (ii), (iii) or (iv), below, exist
(provided, however, that a Potential Change in Control shall cease to exist not
later than the occurrence of a Change in Control):
(i) The Company or any successor or assign thereof enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;
provided that a Potential Change in Control described in this item (i) shall
cease to exist upon the expiration or other termination of all such agreements.




--------------------------------------------------------------------------------




 (ii) Any Person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a Change in
Control; provided that a Potential Change in Control described in this item
(ii) shall cease to exist upon the withdrawal of such intention, or upon a
reasonable determination by the Board that there is no reasonable chance that
such actions would be consummated.
(iii) Any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or any of its affiliates). However, a Potential Change in Control shall
not be deemed to exist by reason of ownership of securities of the Company by
any person, to the extent that such securities of the Company are acquired
pursuant to a reorganization, recapitalization, spin-off or other similar
transactions (including a series of prearranged related transactions) to the
extent that immediately after such transaction or transactions, such securities
are directly or indirectly owned in substantially the same proportions as the
proportions of ownership of the Company’s securities immediately prior to the
transaction or transactions.
(iv) The Board adopts a resolution to the effect that, for purposes of this
Plan, a potential change in control exists; provided that a Potential Change in
Control described in this item (iv) shall cease to exist upon a reasonable
determination by the Board that the reasons that give rise to the resolution
providing for the existence of a Potential Change in Control have expired or no
longer exist.
SECTION 7
AMENDMENT AND TERMINATION
          The Board may, at any time, amend or terminate the Plan, provided that
(i) no amendment or termination may, in the absence of written consent to the
change by the affected Participant (or, if the Participant is not then living,
the affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; (ii) no amendments may increase the
limitations on the number of shares set forth in subsections 4.2(b) and 4.2(e)
or decrease the minimum Option or SAR Exercise Price set forth in subsection 2.2
unless any such amendment is approved by the Company’s shareholders; (iii) the
provisions of subsection 2.6 (relating to Option repricing) may not be amended,
unless any such amendment is approved by the Company’s shareholders; (iv) no
amendment may expand the definition of Eligible Individual in subsection 8(e),
unless any such amendment is approved by the Company’s shareholders; (v) no
amendment may decrease the minimum restriction or performance period set forth
in section 3.2, unless any such amendment is approved by the Company’s
shareholders; and (vi) adjustments pursuant to subsection 4.2(e) shall not be
subject to the foregoing limitations of this Section 7.
SECTION 8
DEFINED TERMS
          In addition to the other definitions contained herein, the following
definitions shall apply:
(a)     AWARD. The term “Award” shall mean any award or benefit granted under
the Plan, including, without limitation, the grant of Options, SARs, Stock Unit
Awards, Restricted Stock Awards, Restricted Stock Unit Awards, Performance Unit
Awards, and Performance Share Awards.
(b)     BOARD. The term “Board” shall mean the Board of Directors of the
Company.
(c)     CHANGE IN CONTROL. Except as otherwise provided by the Committee, a
“Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 20% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (I) of paragraph (iii)
below; or
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving; individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company), whose appointment or election by the
Board or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (⅔) of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or




--------------------------------------------------------------------------------




(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation, other than (I) a
merger or consolidation immediately following which those individuals who
immediately prior to the consummation of such merger or consolidation,
constituted the Board, constitute a majority of the board of directors of the
Company or the surviving or resulting entity or any parent thereof, or (II) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities.
          Notwithstanding the foregoing, a “Change in Control” shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the record holders
of the common stock of the Company immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.
          “Affiliate” shall have the meaning set forth in Rule 12b-2 under
Section 12 of the Exchange Act.
          “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act, except that a Person shall not be deemed to be the
Beneficial Owner of any securities which are properly filed on a Form 13-G.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Affiliates;
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries; (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities; or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
(d)    CODE. The term “Code” means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.
(e)    ELIGIBLE INDIVIDUAL. For purposes of the Plan, the term “Eligible
Individual” shall mean any employee of the Company or a Subsidiary, including
any officer of the Company, any director of the Company or any consultant to the
Company who is a natural person. An Award may be granted to an employee, in
connection with hiring, retention or otherwise, prior to the date the employee
first performs services for the Company or the Subsidiaries, provided that such
Awards shall not become vested prior to the date the employee first performs
such services. An Award may be granted to a consultant who is a natural person
so long as the consultant provides bona fide services to the Company, which
services (i) may not be in connection with the offer or sale of Stock or other
securities in a capital-raising transaction, and (ii) do not directly or
indirectly promote or maintain a market for the Stock or other securities of the
Company.
(f)    FAIR MARKET VALUE. For purposes of determining the “Fair Market Value” of
a share of Stock as of any date, Fair Market Value shall mean the average
between the lowest and highest reported sale prices of the Stock on that date on
the principal exchange or NASDAQ on which the Stock is then listed or admitted
to trading. If the day is not a business day, the Fair Market Value of the Stock
shall be determined as of the last preceding business day.
(g)    SUBSIDIARIES. The term “Subsidiary” means any corporation, partnership,
joint venture or other entity during any period in which at least a fifty
percent voting or profits interest is owned, directly or indirectly, by the
Company (or by any entity that is a successor to the Company), and any other
business venture designated by the Committee in which the Company (or any entity
that is a successor to the Company) has a significant interest, as determined in
the discretion of the Committee.
(h)    STOCK. The term “Stock” shall mean shares of common stock of the Company.








--------------------------------------------------------------------------------




This Amended and Restated Long Term Incentive Plan
was adopted by the Board effective as of June 15, 2016


INDUSTRIAL SERVICES OF AMERICA, INC.


By:     /s/ Todd L. Phillips
    Todd L. Phillips,
    Secretary & Chief Financial Officer




